TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MARCH 5, 2019



                                       NO. 03-18-00225-CR


                                   Jimmy Lee Proa, Appellant

                                                  v.

                                   The State of Texas, Appellee




           APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                   AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Appellant

shall pay all costs relating to this appeal, both in this Court and the court below.